Name: Council Regulation (EEC) No 551/80 of 3 March 1980 derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 80 Official Journal of the European Communities No L 61 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 551/80 of 3 March 1980 derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies) Whereas it is necessary to provide a derogation for the period between 1 March and 31 December 1980 ; Whereas any possible deflection of trade should be avoided ; whereas this can be achieved by fixing a maximum percentage of non-originating products incorporated in the finished product, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Decision No 1 /80 of the ACP-EEC Council of Ministers on transitional measures to be applied from 1 March 1980 , the provi ­ sions on commercial cooperation contained in Title I of and in Protocol 1 to the ACP-EEC Convention of LomÃ © signed on 28 February 1975, hereinafter referred to as the 1975 LomÃ © Convention , continue to apply after that date until the entry into force of the new provisions relating to the same sectors and up to 31 December 1980 at the latest ; Whereas, when adopting the said Decision , the Community made a statement to the effect that after expiry of the 1975 LomÃ © Convention certain provi ­ sions of the second ACP-EEC Convention , signed at LomÃ © on 31 October 1979 , hereinafter referred to as the 1979 LomÃ © Convention , could be implemented in advance and by means of autonomous decisions ; Whereas Article 30 of Protocol 1 to the 1979 LomÃ © Convention , concerning the definition of the concept of 'originating products' and methods of administra ­ tive cooperation , makes provision for derogations from the rules of origin in particular to facilitate the development of existing industries or the creation of new industries ; Whereas the ACP States have submitted a request for a derogation from the definition set out in Protocol 1 to the 1975 LomÃ © Convention for items of fishing tackle manufactured in Malawi and Kenya ; Whereas the possibilities offered by the cumulation system on origin do not provide a solution to the origin problem for items of fishing tackle manufac ­ tured in Malawi and Kenya ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Protocol 1 to the 1975 LomÃ © Convention , items of fishing tackle manufac ­ tured in Malawi or Kenya and falling within heading No ex 97.07 ' fishing flies' of the Common Customs Tariff, shall be considered as originating in Malawi or Kenya provided that the value of non-originating fish ­ hooks used for their manufacture, falling within heading No ex 97.07 of the Common Customs Tariff, does not exceed 25 % of the value of the finished product . Article 2 The competent authorities of the Republic of Malawi and the Republic of Kenya shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR . 1 have been issued pursuant to this Regulation , indicating the Member States of destination . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1980 until the entry into force of the 1979 LomÃ © Convention , but in any case not after 31 December 1980 . No L 61 /2 Official Journal of the European Communities 6. 3 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1980 . For the Council The President G. MARCORA